 In the Matter ofRIVERDALEMANUFACTURING Co., INC.andLOCAL '45-BTUNITED FURNITUREWORKERS OF AMERICA, C. I.O. andEMPLOYEESBARGAINING REPRESENTATIVES FOR THEPRODUCTIONEMPLOYEES OFTHE READY-MADE-DRAPE DEPARTMENT,PARTIESTO THE CONTRACTCase No. C-2607.-Decided December 5, 1941Jurisdiction:drapery and related products manufacturing industrySettlement:stipulation. providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Frederick R. Livingston,for the Board.Mr. Arthur Fluegelman,of New York City, for the respondent.Mr. Harold Klein,for the Union.Evelyn Stone, Dorothy Clarkson, Florence Ferrari, Mr. San, KatzandMr. Sydney Swiss,for the Committee.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Local 45-B, United, Furniture Workersof America, C. I. 0., herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaint datedSeptember 10, 1941, against Riverdale Manufacturing Co., Inc., NewYork City, herein called the respondent, alleging that the respondent -had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (1) and (2) and Section2 (6) and (7-) of the National Labor, Relations Act, 49 Stat. 449,herein called the Act. -Copies of the complaint and notice of hearingwere duly served upon the respondent, upon the Union, and uponEmployees Bargaining Representatives for the Production Em-ployees of the Ready-Made-Drape Department, herein called theCommittee.Concerning the unfair labor practices, the complaint alleged insubstance that the respondent by its officers and agents (1) on orabout March 24, 1941, initiated, formed, and sponsored the Com-37 N L.R B., No. 47.298 RIVERDALEMANUFACTURING CO., INC.299mittee for the purpose of dealing with its employees concerninggrievances,labor disputes, wages, rates of pay, hours of employ-ment,and conditions of work, and from March 24, 1941, to the dateof issuance of the complaint dominated, contributed to the supportof, and interfered with the administration of said Committee; and(2) from on or about, March 24, 1941, to the date of the issuance ofthe complaint urged, persuaded, and warned its employees to refrainfrom aiding, becoming, or remaining members of the Union, threat-ened such employees with discharge or other reprisals if they en-gaged in concerted activities culminating in a strike, and threatened'such employees that it knew or could learn the names of thoseemployees signing affidavits with the Board.On September 19, 1941, the respondent filed an answeradmittingthe allegations of the complaint with regard to the nature andextent of its business, but denying the allegations of unfair laborpractices and alleging certain affirmative defenses.On October 15,1941, the Union filed a supplemental charge, alleging that the re-spondent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8 (1), (2), (3), and (5).On November 4, 1941, the respondent, the Union, the Committee,and counselfor the Board entered into a stipulation in settlementof the case.The stipulation providesas follows :Agreement made this 4th day of November, 1941, by andamong RIVERDALE MANUFACTURING Co., INC., 55 White Street,New York City, hereinafter called the respondent; LOCAL 45-B,UNITED FURNITURE WORKERS OF AMERICA, C. I.0.,101West28th Street, New York City, hereinafter called the union; EM-PLOYEES BARGAININGREPRESENTATIVESFOR THE PRODUCTION EM-PLOYEES OFTHE READY-MADE-DRAPE DEPARTMENT, 55 White Street,New York City, hereinafter called the committee; and FrederickR. Livingston, Attorney, National Labor Relations Board.Whereas the union duly filed a charge in the above-captionedproceedings at the offices of the National Labor Relations Board,Second Region, andWhereas the National LaborRelationsBoard, hereinaftercalled the Board, duly issued a Complaint and Noticeof Hearingon September 10, 1941, andWhereas the respondent duly,filed its verified answer at theoffices of the Second Region of the Board on September'19, 1941,andWhereas the parties desire to disposeof all the issues createdby said charges and said complaintand to eliminatethe necessityfor further proceedings by or before the Board, 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDNow, THEREFORE, IT ISMUTUALLYAGREED :1.Respondent is and has been at all times since 1929 a cor-poration organized and existing by virtue of the laws of theState of New York, having its principal office and place ofbusiness at 55 White Street, New York City, where it is engagedin the conversion of drapery fabrics and in the manufacture,processing .and selling of draperies and related products.2.During the last six months, which was a representativeperiod in the respondent's business, the principal materials usedin the manufacture of the above-described finished products weredrapery fabrics, all of which said raw materials are purchasedoutside the State of New York. Said purchases from outsidethe State of New York exceeded $500,000.During the sameperiod the respondent sold finished products exceeding $500,000.Eighty percent of the said sales were shipped to places outsidethe State of New York.3.The respondent concedes that it is engaged in interstatecommerce within the meaning of the National Labor RelationsAct.4.The union and the committee are each labor organizationswithin the meaning of Section 2, subdivision (5) of the Act.5.The parties waive their rights to a hearing or further pro-ceedings by or before the, Board, and waive their rights to themaking of findings of fact and conclusions of law by the Board.6.The above-described charge, complaint, notice of hearing,answer, and this stipulation of settlement shall constitute theentire record in this proceeding.7.The parties hereby agree to the issuance by the Board with-out further notice or proceedings of an order substantially inthe following form, which order shall have the same force andeffect as if made after full hearing, presentation of evidence,and the makings of findings of fact and conclusions of lawthereofORDERThe respondent, Riverdale Manufacturing Co. Inc., its officers,agents, successors and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the ad-ministration of Employees Bargaining Representatives for theProduction Employees of the Ready-Made-Drape Department,or with the formation or administration of any other labororganization of its employees, or by contributing financial or RIVERDALEMANUFACTURING CO., INC.301other support to the Employees Bargaining Representativesfor the Production Employees of the Ready-Made-DrapeDepartment, or any other labor organization of its employees.(b)Giving effect to the agreement between the respondentand Employees Bargaining Representatives for the ProductionEmployees of the Ready-Made-Drape Department, datedMarch 27, 1941, or any extension, renewal, supplement ormodification thereof.(c)In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing, or to engage in concerted activities for the purposes. ofcollective bargaining or other mutual aid or protection asguaranteed by Section 7 of the National Labor Relations Act.2. Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act :(a)Withdraw all recognition from Employees BargainingRepresentatives for the production Employees of the Ready-Made-Drape Department or any successors thereof as therepresentative of any of the employees for the purpose ofdealing with the respondent concerning grievances, labor dis-putes, wages, rates of pay, hours of employment or conditionsof employment, and completely disestablish Employees Bar-gaining Representatives for the Production Employees of theReady-Made-Drape Department.(b) Immediately post copies of the notice 'attached -heretoand made a part hereof, marked Appendix A,['] in conspicu-ous places throughout itsWhite Street plant, and maintainsuch notice for a period of at least thirty (30) consecutive daysfrom the posting of such notice.(c)Notify the Regional Director of the National LaborRelations Board for the Second Region within ten (10) daysfrom the date of the approval by the National Labor RelationsBoard of the stipulation upon which this Order is based whatsteps the respondent has taken to comply therewith.The respondent and the committee hereby consent to the entryby an appropriate United States Circuit Court of Appeals uponapplication by the Board of a consent decree enforcing the Orderof the Board in the form hereinabove set forth, and upon fivedays notice of application for such decree.1Appendix A is not set 'forth herein but is attached to this Decision and Order 302DECISIONSOF NATIONALLABOR RELATIONS BOARDThe entire agreement is contained within the terms of thisinstrument and there is no verbal understanding of any kindwhich varies, alters or adds to this agreement.This agreement is subject to the approval of the NationalLabor Relations Board and shall be effective if and when ap-proved by the Board.On November 15, 1941, the Board issued an order approving theabove stipulation, making it a part of the record, and, pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entering a, Decision and Order pursuantto the provisions of the stipulation.Upon the basis of the above stipulation and upon the entire recordin the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRiverdale Manufacturing Co., Inc., is a New York corporation withits principal office and place of business in New York City, where itis engaged in the conversion of drapery fabrics and in the manufac-ture,processing, and selling of draperies and related products.During the 6 months preceding November 4, 1941, which was a repre-sentative period in the respondent's business, the principal materialsused in the manufacture of the above-described finished products weredrapery fabrics, exceeding $500,000 in cost, all of which were pur-chased outside the State of New York. During the same period, therespondent sold finished products in an amount exceeding $500,000,80 per cent of which were shipped outside the State of New York.The respondent' concedes that it is engaged in commerce within themeaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the, several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Riverdale Manufacturing Co. Inc., of New YorkCity, its officers, agents, successors and assigns, shall:1.Cease-and desist from:(a) In any manner dominating or interfering with the adminis-tration of Employees Bargaining Representatives for the Production RIVERDALE MANUFACTURING' CO.; INC.303Employees of the Ready-Made-Drape Department, or with the foi-niation or administration of any other labor organization of itsemployees, or contributing financial or other support to EmployeesBargaining Representatives for the Production Employees of theReady-Made-Drape Department, ' or any other labor organization ofits employees.(b)Giving effect to the agreement between the' respondent andEmployees Bargaining Representatives for the Production Em-ployees of the Ready-Made-Drape Department, dated March 27, 1941,or any extension, renewal, supplement, or modification thereof.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, or to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection as guaranteed by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Withdraw all recognition from Employees Bargaining Rep-resentatives for the Production Employees of the Ready-Made-DrapeDepartment or any successors thereof as the representative of any ofthe employees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of 'employment, and completely disestablishEmployees Bargaining Representatives for the Production Employeesof the Ready-Made-Drape Department.(b) Immediately post copies of the notice attached hereto andmade a part hereof, marked -Appendix A, in conspicuous placesthroughout itsWhite Street plant, and maintain such notice for aperiod of at least thirty (30) consecutive days from the posting ofsuch notice.(c)Notify the Regional Director of the National Labor RelationsBoard for the Second Region within ten (10) days from the date ofthe approval by the National Labor Relations Board of the stipula-tion upon which this Order is based what steps the respondent hastaken to comply therewith. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO EMPLOYEES OF RIVERDALE MANUFACTURINGCO., INC.,POSTED,PURSUANT TO AGREEMENTWIT-11 THE NATIONAL LABOR RELATIONSBOARDAND LOCAL 45-B UNITEDFURNITUREWORKERS OF AMERICA,.C. I. O.The Company wishes to inform its employees that :1.The Employees Bargaining Representatives for the ProductiolbEmployees of the Ready-Made-Drape Department is disestablished,u nd the Company will not recognize or deal with the Employees Asso-ciation as the collective bargaining representative of any of the Com-pany's employees.2.The contract of March 27, 1941, between the Company and theEmployees Bargaining Representatives for the Production Employees,of the Ready-Made-Drape Department, has been cancelled.3.The Company will not dominate; interfere with, or contributesupport to the Employees Bargaining Representatives for the Pro-duction Employees of the Ready-Made-Drape Department, or anyother organization of its employees.4.The Company will not in any way interfere with, restrain, orcoerce its employees in the exercise of their right under the NationalLabor Relations Act to self-organization, to form, join or assist anylabor organization freely chosen by them, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid or protection.Dated : New York, N. Y., November 4, 1941.RIVERDALE'MANUFACTURING CO., INC.,By